Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. 
The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “wherein the leg plate portion is hinged…” in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        	
5/10/2021